PD-0290-15
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
      May 28, 2015
                                                                              Transmitted 5/27/2015 5:07:36 PM
                                                                                Accepted 5/28/2015 7:49:05 AM
                                  CAUSE NO. PD – 0290-15                                        ABEL ACOSTA
                                                                                                        CLERK

STATE OF TEXAS                                 §       IN THE DISTRICT COURT
                                               §
vs.                                            §
                                               §
John Dennis Clayton Anthony                    §       BAILEY COUNTY, TEXAS

                               APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes Troy Bollinger and hereby files this appearance as attorney of record for

John Dennis Clayton Anthony. Troy Bollinger was appointed as attorney of record in this cause

as shown in attached “Order for Substitution of Counsel”.




                                            Respectfully submitted,

                                            Troy Bollinger
                                            LANEY & BOLLINGER
                                            600 Ash Street
                                            Plainview, TX 79072
                                            Tel: (806) 293-2618
                                            Fax: (806) 293-8802


                                                     /s/ Troy Bollinger
                                            By:
                                                  Troy Bollinger
                                                  troy@laneybollinger.com
                                                  State Bar No. 24025819
                                                  Attorney for John Dennis Clayton Anthony